Citation Nr: 0702195	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-18 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for schizophrenia, 
bipolar disorder, or other acquired psychiatric disorder, has 
been received.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran served on active military duty from October 1968 
to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision by which the RO declined to 
reopen the finally decided claim of entitlement to service 
connection for schizophrenia, bipolar disorder, or other 
acquired psychiatric disorder, as sufficient new and material 
evidence had not been received.  

The Board denied entitlement to service connection for 
schizophrenia by September 2000 rating decision.  Generally, 
Board decisions are final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2006).  In its present adjudications, 
the RO decided the claim based on the absence of sufficient 
new and material evidence.  A previously decided claim may 
not be reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Regardless of RO action, however, the Board 
is bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.

In his September 2004 substantive appeal, the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
He withdrew that request in July 2006.  See 38 C.F.R. § 
20.704(e) (2006).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.


FINDINGS OF FACT

1.  By September 2000 decision, the Board denied service 
connection for schizophrenia.

2.  The evidence received since the September 2000 Board 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim of entitlement to service connection for 
schizophrenia, bipolar disorder, or other acquired 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  The September 2000 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence to reopen the claim of service 
connection for schizophrenia, bipolar disorder, or another 
acquired psychiatric disorder has not been received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The Board has carefully considered the provisions of VCAA and 
the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by VCAA).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue on appeal.  By December 
2002, July 2003, March 2006, and August 2006 letters, the 
veteran was informed of the evidentiary requirements for 
service connection and new and material evidence.

The letters also informed the veteran that new and material 
evidence would be evidence that pertained to the reason the 
claim was previously denied.  Specifically, the December 2002 
and July 2003 letters apprised the veteran that evidence of a 
relationship between his claimed psychiatric disorders and 
service was required.  As such, the veteran was advised of 
the bases for the previous denial and of what constituted new 
and material evidence to reopen a service connection claim 
for an acquired psychiatric disorder.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The veteran was also informed of VA's duty to assist him in 
the development of his claim.  Specifically, the veteran was 
advised that VA would obtain all evidence held by VA and any 
other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as he 
completed a release form for such.  The letters specifically 
advised the veteran that for records he wished for VA to 
obtain on his behalf, he must provide enough information 
about the records so that VA could request them from the 
person or agency that had them.  He was also instructed to 
submit relevant evidence himself, effectively informing him 
to submit any relevant evidence in his possession.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consisted of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection for schizophrenia, bipolar disorder, or 
other psychiatric disorder.  Because a service connection 
claim is comprised of five elements, the Court further held 
that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The veteran was 
provided notice of the foregoing by letter dated in March 
2006.  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, the RO requested Chillicothe VA Medical 
Center (MC) records dated from January 1, 1972 at the 
veteran's direction.  The Board notes that records from 
Chillicothe VAMC dated from 1974 onward have been associated 
with the claims file long ago.  The Chillicothe VAMC, it 
appears, did not have any records dated earlier than 1974.  
The RO need not make any further requests, as records from 
that facility exist in the claims file in duplicate and 
triplicate, and it is, therefore, reasonable to believe that 
all records from that facility have been associated with the 
record.  VA is not required to provide assistance if, as 
here, no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Soyini v. Derwinski, 
1 Vet. App. 540 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran should be avoided).  

As alluded to above, under VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

In short, the Board concludes that the provisions of VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Discussion

By September 2000 decision, the Board denied the veteran's 
claim of service connection for an acquired psychiatric 
disorder.  As a general rule, Board decisions are final.  38 
U.S.C.A. §§ 511(a), 7103, 7104(a); 38 C.F.R. § 20.1100.

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the September 2000 Board decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim of service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims, such as this, filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 2000 
Board decision consisted of the service medical records 
reflecting hospitalization for an evaluation of drug abuse in 
September 1969.  The veteran was brought in when he was seen 
wandering around the base in a daze.  He was kept on a closed 
ward because it was uncertain whether he was presenting with 
schizophrenia or the effects of drug abuse.  Within two days, 
the sensations of floating disappeared, and the veteran's 
affect became more appropriate.  There was no longer any 
evidence to suggest schizophrenic illness.  Rather, the 
veteran was suffering from the effects of drug abuse.  On 
October 1969 separation medical examination, the veteran 
admitted drug abuse, and the examiner concluded that the 
veteran had drug and narcotic habit and assessed a diagnosis 
of an emotionally unstable personality.  

Before September 2000, the record also contained psychiatric 
hospitalization records from the Chillicothe VAMC dated as 
follows: October to November 1974, September 1976 to January 
1977, June 1979, April to November 1994, April to May 1995, 
March 1996, and May to June 1996.  

Before September 2000, the record also contained Chillicothe 
VAMC outpatient treatment records dated from August 1974 to 
December 1996.

Before September 2000, the record also contained written 
statements of private physicians dated as follows: October 
1985, 1986 (estimated date based upon veteran's age on 
examination), January 1991, June 1991, August 1991, October 
1991, and July 1994.

Before September 2000, the record also contained VA 
examination reports dated as follows: August and October 
1978, October 1979, August 1982, August 1996, March 1999, and 
April 1999.

Before September 2000, the record also contained records from 
the Social Security Administration and written statements of 
the veteran, his wife, and a friend of the family dated as 
follows: June 1991, August 1994, and August 2000.

Subsequent to service, during the veteran's inpatient and 
outpatient treatment, a history of multiple drug abuse was 
noted.  The following diagnoses and findings were made: 
aggressive-type passive-aggressive-type personality disorder 
associated with drug and alcohol abuse, paranoid 
schizophrenia possibly associated with drug abuse, drug-
induced psychosis, a suggestion that nervousness stemmed from 
drug addiction that began in service, alcohol abuse, bipolar 
affective disorder, a hypomanic state with psychotic 
features, cannabis abuse, multiple substance abuse, schizo-
affective disorder, undifferentiated schizophrenia, 
borderline intellectual functioning, hypomanic bipolar 
disorder, rule out schizophrenia, rule out a schizoaffective 
disorder, psychotic disorder not otherwise specified, a 
history of a drug-induced psychotic disorder, a mood disorder 
not otherwise specified, a history of polysubstance 
dependence including alcohol, cocaine, hashish, and 
barbiturates, and mixed personality disorder with 
pathological traits.  

The Board notes that the veteran and other lay people may 
have offered opinions regarding the etiology of his 
psychiatric problems.  Because these people are not shown to 
possess any sort of relevant expertise, their opinions in 
this regard do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The Board further observes that no professional opinion of 
record related the veteran's psychiatric problems to service.  
To the extent that a service etiology is suggested, it is 
linked to drug abuse therein.  The Board points specifically 
to an August 1996 VA examination report and an October 1996 
addendum thereto indicating that an acquired psychiatric 
disorder was not present in service and that the onset of the 
current mental disorder was not within a year of his 
separation from active duty service and that the veteran used 
drugs prior to, during, and after his active duty service and 
that this drug abuse/dependent behavior has resulted in a 
drug-induced psychosis.  

A March 1999 psychiatric examination report and an April 1999 
addendum thereto reflected an opinion that the veteran's 
psychiatric symptomatology was not related to service and 
that his initial psychotic episodes were caused by drug 
abuse.

Evidence received subsequent to the September 2000 Board 
decision consists of written statements of the veteran dated 
in January 2003 and September 2004 arguing that his 
schizophrenia is related to service and medical records from 
the Chillicothe VAMC dated from October to July 2003 and 
February 2004 showing mental health treatment and reflecting 
the veteran's arguments as to why service connection for an 
acquitted psychiatric disorder was warranted.  The VA records 
include no professional opinion regarding the etiology of the 
veteran's psychiatric problems.

The Board notes that service connection will be granted if it 
is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Compensation shall not be paid if the disability was the 
result of the person's own willful misconduct, to include the 
abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2006); see also 
VAOPGPREC 2-97 (January 16, 1997).

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2006).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

None of the evidence of record before September 2000 
indicated a nexus between an acquired psychiatric disorder 
and service other than to perhaps suggest that drug abuse in 
and after service caused the veteran's current psychiatric 
problems.  

The Board has reviewed the evidence since the September 2000 
decision and has determined that much of it is new, as it was 
not of record before September 2000.  It is not material, 
however, because it is not probative of the issue at hand, 
which is whether an acquired psychiatric disorder is related 
to service or had its onset within a year of service.  While 
there is no doubt that the veteran suffers from severe 
psychiatric problems, the record contains no competent 
medical opinion reflecting a nexus between the veteran's 
current condition and service.  Indeed, the new evidence 
received after September 2000 does not even reflect a 
misconduct etiology for the veteran's current disability.  
The Board notes that any opinion of the veteran regarding the 
etiology of his claimed disability is not considered 
competent medical evidence upon which the Board may rely, as 
he is not shown to possess any medical expertise.  See 
Espiritu, supra.  Thus, the Board finds that the 
aforementioned evidence does not relate to any unestablished 
fact necessary to substantiate the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  Due to the lack of competent medical evidence that 
a current acquired psychiatric disorder is related to service 
or had its onset within a year of separation, there is no 
reasonable possibility of the substantiation of the claim.  
38 C.F.R. § 3.156(a); see also 38 U.S.C.A. § 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Accordingly, the 
veteran's claim of entitlement to service connection for 
schizophrenia, bipolar disorder, or other acquired 
psychiatric disorder is not reopened.


ORDER

New and material evidence not having been received, the claim 
of service connection for schizophrenia, bipolar disorder, or 
other acquired psychiatric disorder is not reopened and 
remains denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


